Citation Nr: 0801837	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
staphylococcal infection and, if so, whether the reopened 
claim should be granted.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969, and 
from March 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that no new and material evidence had been 
submitted in order to reopen the veteran's claim for 
entitlement to service connection for a staphylococcal 
infection.  

This claim was previously before the Board in November 2006, 
at which time the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied 
entitlement to service connection for a staphylococcal 
infection.  The veteran did not appeal that decision, and it 
became final.

2.  Evidence received since the final November 2001 RO 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for staphylococcal infection has been 
received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In view of the 
favorable action in this case as to reopening, any deviation 
in the execution of the VCAA requirements by the RO 
constituted harmless error, and does not prohibit 
consideration of this matter.  

II.  Facts and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for staphylococcal 
infection was denied in a rating decision dated November 
2001.  At that time, the RO considered service medical 
records which reflected the veteran was treated for a 
staphylococcal infection during service in December 1971.  
However, the RO denied the veteran's claim on the basis that 
the in-service staphylococcal infection had resolved with no 
residuals shown at separation, and there were no medical 
records showing treatment for a staphylococcal infection 
after service.  The veteran did not appeal the RO's 
determination, nor has the veteran alleged that the November 
2001 rating decision contained clear and unmistakable error.  
Therefore, the November 2001 decision is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Since the November 2001 RO decision, the new evidence that 
has been submitted includes private medical records from the 
Las Palmas Medical Center which reflect that a culture taken 
of an infected postoperative cervical spine wound in March 
2003 revealed the veteran had a staphylococcal aureus 
infection.  In support of his claim, the veteran also 
submitted statements written by his private physician, 
G.R.M., M.D., dated in August and September 2003, which state 
that the veteran has a longstanding history of a 
staphylococcal infection that was initially acquired while he 
was in Vietnam and has had multiple surgeries, many of which 
have become infected with the staphylococcal organism.  

At the time of the last final decision, there was no medical 
evidence showing the veteran currently had a staphylococcal 
infection and, in turn, there was no competent medical 
evidence relating a current staphylococcal infection to the 
veteran's military service, to include the staphylococcal 
infection manifested therein.  Since the November 2001 RO 
decision, the veteran has provided evidence showing he is 
currently has a staphylococcal infection, as well as medical 
evidence which indicates that his current staphylococcal 
infection may be associated with his military service.  In 
this regard, the Board notes that, in determining whether new 
and material evidence has been submitted to reopen a claim 
for service connection, we presume the credibility of all 
evidence.  Therefore, the Board finds that such evidence is 
new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim for entitlement to service 
connection for a staphylococcal infection may be reopened.  
See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a staphylococcal 
infection, and the veteran's claim is granted to that extent.  


REMAND

Unfortunately, the record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision as to the claim of entitlement to service connection 
for a staphylococcal infection.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

As noted above, service medical records show the veteran was 
treated for a staphylococcal infection during his second 
period of active duty.  In December 1971, the veteran was 
admitted to the hospital for treatment for follicular lesions 
of the beard area.  It was noted that he previously received 
similar treatment in September 1968.  The clinical record 
reflects that, during the veteran's service in Vietnam, he 
was treated on multiple occasions for staphylococcal 
furnuculosis and abscesses, which were developing in the 
lesions of the pseudofolliculitis barbae of the beard area.  
The clinical record also reflects the veteran received 
multiple courses of antibiotics based on culture results 
given in Vietnam.  The final diagnoses were 
pseudofolliculitis barbae, staphylococcal furnuculosis and 
abscesses, secondary to pseudofolliculitis barbae, and acne 
condylobata.  The examining physician noted that, given the 
veteran's multiple episodes of severe staphylococcal 
infection, he could ultimately develop staphylococcal 
septicemia or glomerulonephritis, although it was rare.  As a 
result, he was recommended for discharge.  

By way of procedural background, the Board notes that 
entitlement to service connection for cystic acne and 
abscesses was established in January 1970, and the RO 
assigned a noncompensable (zero percent) rating, effective 
from May 17, 1969.  Although this occurred before the 
veteran's second period of active duty, in September 1972, 
the RO re-characterized the veteran's service-connected 
disability as slight pseudofolliculitis barbae, including 
residuals of a staphylococcal infection, and increased the 
veteran's disability rating to 10 percent, effective March 
22, 1972.  

The veteran subsequently requested his service-connected 
disability be re-evaluated and was afforded a VA examination 
in May 1976.  Based upon the findings of the May 1976 VA 
examination, the RO again re-characterized the veteran's 
service-connected disability as recurrent pseudofolliculitis 
barbae with seborrhoeic dermatitis of the face and neck and 
increased his disability rating to 30 percent, effective 
January 9, 1976.  

In October 1999, the veteran sought to entitlement to service 
connection for a staphylococcal infection, and his claim was 
denied in a November 2001 rating decision.  In March 2003, 
the veteran sought to reopen his previously denied claim for 
service connection for a staphylococcal infection, which is 
the basis of this appeal.  

The first time the veteran is shown to have a diagnosis of a 
staphylococcal infection after service was in March 2003.  At 
that time, the veteran had previously undergone surgery on 
his cervical spine and developed a postoperative infection in 
the cervical spine wound.  A subsequent culture revealed a 
very slight growth of staphylococcal aureus.  An unassociated 
chest X-ray report dated in April 2004 reflects the veteran 
was admitted to the hospital with various conditions, 
including staph colonization.  

As noted above, the veteran's private physician, Dr. G.R.M., 
has stated that the veteran has a longstanding history of 
staphylococcal infections, which was initially acquired while 
he was in Vietnam.  Dr. G.R.M. has also stated that the 
veteran has had multiple surgeries, many of which have become 
infected with the staphylococcus organism.  Although Dr. M 
has provided an opinion which potentially relates the 
veteran's current staphylococcal infection to the 
staphylococcal infection he manifested in service, the Board 
finds his opinion to be of lessened probative value because 
he did not identify what medical evidence supports his 
conclusion.  Specifically, the Board notes Dr. M did not 
identify the medical evidence of record which shows the 
veteran underwent numerous surgeries which resulted in a 
staphylococcal infection.  

As a result, the Board finds the medical evidence of record 
does not contain a medical opinion addressing the question of 
whether there is a causal relationship between the current 
diagnosis of a staphylococcal infection and the 
staphylococcal infection the veteran manifested in service.  
Under the VCAA, the Board finds that the veteran meets the 
criteria for a medical examination.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, we note 
that the medical evidence of record contains competent 
evidence that the veteran has been diagnosed with coronary 
artery disease and has complained of persisting or recurrent 
symptoms of disability.  However, as noted, the record does 
not contain a competent medical nexus opinion and, therefore, 
sufficient medical evidence for the Board to make a decision 
on the claim is lacking.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision. 

The Board does note that is appears the veteran was 
previously scheduled for a VA examination in October 2004, 
but did not report.  However, the veteran has submitted 
evidence which indicates that he may have been confused about 
whether he actually reported for the VA examination as he 
reported for an appointment in the dermatology clinic one 
week prior to the scheduled VA examination.  As such, the 
Board finds the veteran should be rescheduled for a VA 
examination.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may result 
in denial of the claim.  38 C.F.R. § 3.655).

Accordingly, the case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA examination to 
determine whether there is a causal nexus between his 
currently manifested staphylococcal infection and his 
active military service, to include any staphylococcal 
infection manifested therein.  All indicated tests and 
studies should be conducted, and all findings 
described in detail.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such review is 
accomplished.

a.  The examiner should be requested to offer 
an opinion as to whether the veteran currently 
has an active staphylococcal infection.  
Regardless of the answer to the foregoing, the 
examiner should offer an opinion as to whether 
it is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a probability 
of less than 50 percent) that any 
staphylococcal infection manifested after 
service, including currently present and/or in 
March 2003 and April 2004, is related to the 
staphylococcal infections he manifested during 
service.  A rationale for any opinion 
expressed must be provided, to include a 
statement as to whether the different types of 
the staphylococcus organism manifested by the 
veteran are pertinent in this regard.  

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

c.  The examiner should be requested to 
address the statements written by Dr. G.R.M. 
in August and September 2004 with regard to 
his assertion that the veteran has manifested 
recurring staphylococcal infections following 
numerous surgeries conducted after he was 
separated from service.  

d.  If it cannot be determined whether the 
veteran's has manifested a staphylococcal 
infection after service that is related to the 
staphylococcal infections he manifested during 
service, on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this is 
so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran should be provided with a supplemental 
statement of the case and afforded the appropriate 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


